NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JAN 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 ANTHONY W. RECTOR,                              No. 14-55884

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-05288-DSF-
                                                 MAN
   v.

 WELLS FARGO DEALER SERVICES;                    MEMORANDUM*
 NADINE GARCIA,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Anthony W. Rector appeals pro se from the district court’s summary

judgment in his action alleging violations of the Telephone Consumer Protection

Act (“TCPA”), the Fair Debt Collection Practices Act (“FDCPA”), and for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
invasion of privacy. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Rector’s TCPA

claim because Rector failed to raise a genuine dispute of material fact as to

whether defendants used an automatic telephone dialing system to call Rector. See

Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012)

(setting forth elements of a TCPA claim, including that defendant must have used

“an automatic telephone dialing system”).

      The district court properly granted summary judgment on Rector’s FDCPA

claim because Rector failed to raise a genuine dispute of material fact as to

whether defendants were debt collectors within the meaning of the FDCPA. See

15 U.S.C. § 1692a(6)(F)(iii) (“[D]ebt collector” does not include “any person

collecting or attempting to collect any debt owed . . . to the extent such activity . . .

concerns a debt which was not in default at the time it was obtained by such

person.”); De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1074 (9th Cir. 2011)

(holding that defendant was not a “debt collector” for purposes of the FDCPA

where it acquired plaintiff’s debt before it was in default).

      The district court properly granted summary judgment on Rector’s invasion

                                           2                                     14-55884
of privacy claim because Rector failed to raise a genuine dispute of material fact as

to whether defendants’ conduct would be highly offensive to a reasonable person.

See Deteresa v. Am. Broad. Cos., 121 F.3d 460, 465 (9th Cir. 1997) (setting forth

elements under California law of a claim for invasion of privacy by intrusion upon

seclusion).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       14-55884